Citation Nr: 1123395	
Decision Date: 06/20/11    Archive Date: 06/28/11

DOCKET NO.  04-10 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for arthritis of the hips, to include as secondary to service-connected ankle disability.  

2.  Entitlement to service connection for arthritis of the knees, to include as secondary to service-connected ankle disability.

3.  Entitlement to an initial rating higher than 10 percent for residuals of an injury of the right ankle with calcaneal spurring.  

4.  Entitlement to an initial rating higher than 10 percent for residuals of an injury of the left ankle with calcaneal spurring. 


REPRESENTATION

Veteran represented by:  California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1968 to May 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in February 2003 and in January 2004 of a Department of Veterans Affairs (VA) Regional Office (RO).

In February 2007, the Veteran withdrew his request for a hearing before the Board.  38 C.F.R. § 20.702(e).

In a decision in January 2009, the Board denied the claims of a higher rating for the right and left ankle disabilities, and remanded the claims of service connection for arthritis of the hips and knees.  The Veteran then appealed the Board's decision as to the higher rating claims to the United States Court of Appeals for Veterans Claims (Court).  In an Order in June 2009, the Court granted the Appellee's Motion for Partial Remand and remanded the case pursuant to 38 U.S.C. § 7252(a) for readjudication consistent with the Motion.

In October 2009, the Board remanded the case to the RO for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).






FINDINGS OF FACT

1.  A disability of the hips was not affirmatively shown to have been present during active duty; any degenerative joint disease of the hips was not manifest to a compensable degree within one year of separation from active duty; the current disability of the hips is unrelated to a disease, injury, or event of active service origin; and the current disability of the hips was not caused by or made worse by service-connected ankle disabilities.

2.  Arthritis of the knees was not affirmatively shown to have been present during active duty; arthritis of the knees was not manifest to a compensable degree within one year of separation from active duty; the current bilateral knee arthritis is unrelated to a disease, injury, or event of active service origin; and the current bilateral knee arthritis was not caused by or made worse by service-connected ankle disabilities.

3.  From the effective date of service connection, residuals of an injury of the right ankle with calcaneal spurring is manifested by complaints of chronic right ankle pain, weakness, and instability; clinical findings demonstrate moderate limitation of motion of the ankle, without ankylosis, and X-ray evidence of calcaneal spurring but no osteoarthritis.

4.  From the effective date of service connection, residuals of an injury of the left ankle with calcaneal spurring is manifested by complaints of chronic left ankle pain, weakness, and instability; clinical findings demonstrate moderate limitation of motion of the ankle, without ankylosis, and X-ray evidence of calcaneal spurring but no osteoarthritis.







CONCLUSIONS OF LAW

1.  Disability of the hips was not incurred in or aggravated by active service, any degenerative joint disease of the hips may not be presumed to have been incurred in service, and disability of the hips is not proximately due or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

2.  Arthritis of the knees was not incurred in or aggravated by active service, arthritis of the knees may not be presumed to have been incurred in service, and arthritis of the knees is not proximately due or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

3.  The criteria for an initial rating higher than 10 percent for residuals of an injury of the right ankle with calcaneal spurring have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5271 (2010).

4.  The criteria for an initial rating higher than 10 percent for residuals of an injury of the left ankle with calcaneal spurring have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5271 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.







Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross- referenced Diagnostic Code under which the disability is rated).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

On the claims for service connection, the RO provided pre- and post- adjudication VCAA notice by letters, dated in December 2002 and November 2009.  The Veteran was notified of the type of evidence needed to substantiate the claims of service connection for bilateral hip and knee disabilities, namely, evidence of an injury, disease, or event causing an injury or disease during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.

The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The VCAA notice in November 2009 included the provisions for the effective date of a claim and for the degree of disability assignable.

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent of pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).

To the extent the VCAA notice in November 2009 was provided after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice the claims were readjudicated, as evidenced by the supplemental statement of the case, dated in April 2011.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

On the claims for an initial rating higher than 10 percent for the ankle disabilities, the RO provided pre-adjudication VCAA notice by letter, dated in December 2002, on the underlying claims of service connection.  Where, as here, service connection has been granted and initial disability ratings have been assigned, the claims of service connection have been more than substantiated, they have been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  




Once the claims of service connection have been substantiated, the filing of a notice of disagreement with the RO's decision, rating the disabilities, does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claims for initial higher ratings, following the initial grant of service connection.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116- 117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran was afforded the opportunity for a personal hearing, but he withdrew his hearing request in February 2007.  The RO obtained the service treatment records, VA records, and private medical records identified by the Veteran, such as those from Dr. J.S. and Alton Memorial Hospital.  He has not identified any additional records for the RO to obtain on his behalf, including records from the Social Security Administration that are noted only briefly in a few medical treatment records in the file.  However, it is noted that these few references to Social Security Disability income indicate that such income was received ever since 1981 on account of injuries sustained from a gunshot wound to the head.  As residuals of a gunshot wound to the head is not pertinent to the issues on appeal, the Board finds that it would needlessly delay the disposition of this decision to remand the case again to attempt to obtain the records if the record exist after thirty years.    

VA has conducted medical inquiry in an effort to substantiate the Veteran's claims.  38 U.S.C.A. § 5103A(d).  The Veteran was afforded VA examinations in January 2003, May 2005, December 2009, and March 2011, to evaluate the nature, etiology, and severity of the disabilities at issue.  

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be warranted for disability proximately due to or the result of a service-connected disorder and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).

The Veteran claims that he currently has a bilateral hip and knee condition that is attributable to his service-connected bilateral ankle disability.  In an April 2003 statement, he indicated that he has had trouble with his ankles ever since injuries in service and that the ankle problems were beginning to "bother" his hips and knees.  In a statement received in November 2004, he stated that he was fitted with knee braces due to pain and wear on account of an improper gait, which in turn he claimed was from his bilateral ankle disability.  


The contention regarding how his gait was altered due to his ankles, which then impacted his hips and knees, was made known in his March 2004 substantive appeal.  Although the Veteran's argument, which was reiterated in an August 2005 statement, pertains to service connection on a secondary basis, it is also noted that on a March 1993 private hospital report, many years before his present claim was received by the RO in November 2002, the Veteran related a history of having jumped out of a helicopter and injured his knees.  The RO has denied the Veteran's claims on both a direct and secondary basis.   

The Veteran served on active duty from March 1968 to May 1971, to include a tour of duty in the Republic of Vietnam from August 1968 to August 1969.  His service department records indicate that his military occupational specialty was military policeman.  

The service treatment records do not show any complaints, clinical findings, or diagnosis of a knee or hip disability.  On separation examination, there was no report of a hip or knee complaint, and the lower extremities were normal.  The Veteran denied any change in his medical condition in May 1971, when he was discharged from service.  

After service, the Veteran's initial application for disability compensation was received by the RO in October 1983.  There was no reference to a hip or knee disability at that time, and there was no complaint or finding of a hip or knee disability at the time of a January 1984 VA examination.  

Private records, mainly from J.S., M.D., beginning in January 1993 indicate that the Veteran was seen with complaints of difficulty with his knees for some time.  He reported that he injured himself many times and that it began in Vietnam when he jumped out of a helicopter and fractured his ankle.  He also related a right knee muscle rupture, indicating the quadriceps. 



On examination, the right knee had scarring about the quadriceps and mild arthritic stigmata of the knees.  In March 1993, a private physician diagnosed chondromalacia of the patellae.  

At the time of a January 2003 VA examination, the Veteran reported that he was diagnosed with bilateral arthritis of the hips and knees in 1992 or 1993 and that the conditions were secondary to his bilateral ankle disability.  The assessment was bilateral knee arthritis and bilateral hip degenerative joint disease, both less likely than not related to the military as service connection had not been established for the Veteran's bilateral ankle disability.  X-rays were pending.  Subsequently, the examiner indicated that X-rays of the hips were unremarkable and X-rays of the knees were negative.  

VA records show that in April 2004 X-rays of the left knee demonstrated mild osteoarthritis in the patellofemoral compartment and nonunion fracture of the tibial tuberosity.  In July 2004, there were complaints of bilateral knee pain.  X-rays of the knees reportedly showed mild osteoarthritis.  In January 2006, the Veteran continued to complain of knee pain and hip pain.  According to him, an orthopedic surgeon once told him that because his ankles were not managed appropriately prior to surgery in 1993, his balance was off, which caused osteoarthritis in his knees.  The assessment was longstanding history of bilateral ankle, knee, and hip pain; a history of varus knees; diffuse idiopathic skeletal hyperostosis syndrome (DISH) based on X-rays of the pelvis; and a suspicion of pseudogout based on history of stiffness, cyst formation and X-rays of the knees showing questionable small lesions above the left tibia with calcifications.  In February 2006 in the rheumatology clinic, given the Veteran's knee history the physician wanted to rule out calcium pyrophosphate dihydrate crystal deposition disease (CPPD).  Records from 2006 to 2008 show that the Veteran's active problems were listed as polyarthralgia, ganglion cyst and osteoarthrosis of the knee and hip pain.  

At the time of a December 2009 VA examination, the Veteran reported left knee pain since the mid-1980s that worsened after right ankle surgery in 1993.  



There was also a history of right knee pain which had grown progressively worse since onset.  Like the knee pain, the Veteran also reported gradual onset of bilateral hip pain, with the left hip pain beginning after right ankle surgery.  He indicated that pain was not actually in the hip joint but in the posterior area near the sacroiliac joint.  

A physical examination was conducted and X-rays of the knees and the pelvis/hips were taken.  Bilateral knee X-rays showed mild osteoarthritis in the medial compartments, a small sclerotic focus in the right proximal tibia, and fragmentation of the left anterior tibial tubercle.  Pelvis/hip X-rays showed no evidence of significant degenerative disease or acute osseous injury.  The examiner concluded that it was not likely at all that the Veteran's service-connected ankle conditions caused or aggravated his lower extremity complaints.  The examiner explained that the present ankle range of motion was not limited enough to cause excess stress on the knee joints, which were shown by X-ray to have only mild degenerative changes.  Further, the examiner stated that the hip examination and X-rays were more consistent with myofascial pain than with a degenerative joint condition, and that the Veteran's condition was more consistent with a chronic pain syndrome caused by mild musculoskeletal conditions having overlying social or psychological issues that magnify symptoms.  

At the time of a March 2011 VA examination, another review of the claims file was undertaken, together with a physical examination of the knees and hips.  The examiner found no evidence of osteoarthritis or acute bony injuries to the pelvis or hips.  As for the knees, the etiology of the arthritis found there was more likely than not representative of normal aging.  The examiner explained that osteoarthritis of the knee was common in individuals over 50 years of age, affecting either one or both sides of the knee joint although it was more commonly seen on the inner (medial) aspect of the knee, as was shown in the Veteran's X-rays and his age in his early 60s.  



On the basis of the service treatment records, a hip and knee disability was not affirmatively shown to have been present during service, and service connection is not established under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a).

Further, there is no evidence either contemporaneous with or after service that a hip or knee disability was noted, that is, observed during service, and the principles of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b), do not apply.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

As for presumptive service connection as a chronic disease, after service, arthritis of the knees was first documented many years after service, that is, well beyond the one-year presumptive period following separation from service in 1971 for manifestations of bilateral knee arthritis as a chronic disease under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307 and 3.309.  As for arthritis of the hips, such was also diagnosed many years after service, well beyond the one-year presumptive period following separation from service in 1971 for manifestations of bilateral knee arthritis as a chronic disease under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307 and 3.309.  However, following such diagnosis, X-rays of the hips were taken in January 2003 and December 2009 and they do not reflect arthritis or degenerative joint disease.  

As for service connection based on the initial diagnosis after service under 38 C.F.R. § 3.303(d), there is no competent evidence that links the current bilateral hip and knee disabilities to an injury or disease or event in service or otherwise to the Veteran's period of service.  The Veteran's contentions in fact are predicated on the assertion that the condition of his hips and knees is related to service on a secondary basis, through his service-connected bilateral ankle disability.  He has not reiterated the notion, which was recorded in private reports dated in January and March 1993, that he injured his knees while jumping out of a helicopter in service.  In any case, there has been no objective evidence to substantiate a knee injury during service.  


Moreover, service connection for a bilateral hip disability and a bilateral knee disability is not warranted on a secondary basis under 38 C.F.R. § 3.310, as the probative evidence opposes the claims as evidenced by the VA examiners in December 2009 and March 2011, who expressed opinions that indicated the hip and knee disabilities were not conditions related to a service-connected ankle disability, as claimed by the Veteran.  The opinions were based on a review of the record and applied analysis to the significant facts of the case.  This evidence is not opposed by any other competent evidence of record, except as noted below, and it weighs heavily against the claims.  

In that regard, it is noted that the Veteran in a January 2006 VA record recalled that a surgeon informed him that the osteoarthritis in his knees was traceable to the mismanagement of his ankle condition prior to 1993 ankle surgery.  However, there is no further information regarding this opinion, such as who proffered it, when it was uttered, and under what circumstances.  In other words, the veracity of such statement is not substantiated, and the Veteran has provided no further information in which to verify it and has not furnished any medical opinion from the surgeon who allegedly made such statement.  The Board therefore finds that the hearsay statement in the VA record is of little probative value in determining the etiology of the hip and knee disabilities.   

As for his statements, the Veteran is competent to describe hip and knee symptoms, Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge), but the current hip and knee disabilities are not conditions under case law that have been found to be capable of lay observation, and the determination as to the presence of the bilateral hip and knee disabilities therefore is medical in nature, that is, not capable of lay observation, and competent medical evidence is needed to substantiate the claim.  





See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

Also, under certain circumstances, lay evidence may establish a diagnosis of a simple medical condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition).  In this case, the diagnoses of arthritis of the knees and of myofascial pain syndrome of the hips were based on results of X-rays, physical examination findings, and review of the historical medical evidence by trained medical personnel.  For this reason, the bilateral hip and knee disabilities are not simple medical conditions that a lay person is competent to identify, as a lay person is not qualified through education, training, or experience to interpret X-rays, medical histories, and physical examination findings.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).

To the extent the Veteran has expressed an opinion on medical causation, the Veteran's opinion as a lay person is limited to inferences that are rationally based on the Veteran's perception and does not require specialized education, training, or experience.

As the Veteran as a lay person is not competent to declare either the presence or diagnosis of arthritis of the hips and knees based on personal observation alone, any inference based on what is not personally observable cannot be competent lay evidence. 


And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical opinion.

And while the Veteran is competent to report a contemporaneous medical diagnosis and the Veteran is competent in describing symptoms that support a later diagnosis by a medical professional, Jandreau at 1377, there is no evidence from any health-care provider that attributes the current bilateral hip and knee disabilities to an injury, disease, or event during the Veteran's service or to service-connected ankle disabilities.  As previously discussed, the Veteran recollected on a January 2006 VA report that a surgeon once identified a relationship between his ankle condition and his bilateral knee condition; however, there is no subsequent medical report from that surgeon or any other physician to substantiate the statement.  For these reasons, while the Veteran's statements are to be considered, the evidence has no probative value, that is, the statements do not tend to prove material issues of fact, pertaining to the onset of the disability and the relationship of the disability in the context of secondary service connection.

In sum, the evidence shows that disabilities of the hips and knees did not manifest until many years after separation from active service, and are not otherwise related to active service including to service-connected disability, as alleged.  As a result, the Board finds that the preponderance of the evidence weighs against the Veteran's claims, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

II.  Higher Ratings

Principles for Evaluating Disabilities

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  




The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Furthermore, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Facts and Analysis

The pertinent evidence in the file consists of VA and private records and VA examination reports of January 2003, May 2005 with a June 2005 addendum, and March 2011.  The law as applied to the facts of this case will be discussed herein below.

The service-connected residuals of an injury of the right ankle with calcaneal spurring and residuals of an injury of the left ankle with calcaneal spurring are each evaluated as 10 percent disabling, under 38 C.F.R. § 4.71a, Diagnostic Codes 5271, from the effective date of service connection in November 2002.






Under 38 C.F.R. § 4.71a, Diagnostic Code 5271, moderate limited motion of the ankle warrants a 10 percent rating, and marked limited motion of the ankle warrants a 20 percent rating.  Normal (full) range of motion of the ankle is from 0 degrees to 20 degrees of dorsiflexion and from 0 degrees to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5270, ankylosis of the ankle in plantar flexion, less than 30 degrees, warrants a 20 percent rating.  Ankylosis of the ankle in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion, between 0 degrees and 10 degrees, warrants a 30 percent rating. 

Additionally, under Diagnostic Code 5262, for impairment of the tibia and fibula, where there is malunion, a 10 percent rating is assigned for slight knee or ankle disability; a 20 percent rating is assigned for moderate knee or ankle disability; and a 30 percent rating is assigned for marked knee or ankle disability.  Where there is nonunion, with loose motion, requiring brace, a 40 percent rating is assigned.

A review of the evidence shows that during service, the Veteran was treated for injuries of each ankle.  He was discharged from service in 1971.  At the time of a VA examination in January 1984, his gait was unimpaired, and there was normal range of motion of the ankles.  X-rays of the ankles were negative at that time.  Then, in March 1993, due to an unstable right ankle with some mild arthritic changes, he underwent reconstruction of the lateral collateral ligaments of the right ankle at a private hospital.  Postoperatively, he did well and in July 1993 he reported that he was "pretty much back to normal" except for some stiffness.  

At the time of a VA examination in January 2003, the Veteran did not use an assistive device for walking, and he walked without a limp.  






At the time of a fee-basis VA examination in May 2005, the Veteran complained of constant pain and weakness in each ankle, which was worse after prolonged walking, standing or climbing.  He reported that despite ankle pain, he had been able to work as a mechanic for many years.  He stated that since his right ankle surgery in the early 1990s, his right ankle had been more stable and less painful than the left ankle.  He complained of left ankle instability.  He stated that he sometimes limped due to pain, but he did not use a cane or walker.  His only treatment was pain and anti-inflammatory medication.  

On physical examination, there was no evidence of abnormal weight-bearing.  Gait was normal.  General appearance of the ankles was within normal limits.  There was no evidence of ankylosis of either ankle.  Range of motion of the right ankle was dorsiflexion to 5 degrees and plantar flexion to 45 degrees, both without pain.  Range of motion of the left ankle was dorsiflexion to 15 degrees and plantar flexion to 45 degrees, both with pain.  X-rays of the ankles showed calcaneal spurs and no acute fractures.  

In an addendum to the examination report in June 2005, the examiner stated that with regard to right ankle range of motion, there was evidence of pain, weakness, fatigue, and a lack of endurance after repetitive use, with pain being the major functional impact, but there was no incoordination.  With regard to the left ankle range of motion, the examiner reported that there was evidence of pain, weakness, and incoordination with repetitive use, with pain being the major functional impact, but there was no fatigue, lack of endurance, or instability.  He did not furnish any findings regarding whether there was additional loss of range of motion of the ankles on account of such factors as pain and weakness on repetitive use.  

VA records show that the Veteran complained intermittently about chronic pain in both ankles.  In March 2004 the ankles were tender to palpation in the Achilles tendon and medial malleolus.  In April 2004 the etiology of the bilateral ankle pain was unclear, but it was noted that X-rays showed a bone cyst in the styloid process of the right fibula (X-rays reviewed in July 2004 noted "cystic lucencies in the distal right fibula"), with the joint space within normal limits.  


In July 2004 there was no obvious instability of the left ankle on examination.  In June 2005 the right foot was noted to be in good alignment and without tenderness to palpation.  In January 2006 range of motion of the right ankle was limited with inversion and eversion (due to surgery), and there was pain along and above the malleolus and a cyst on the lateral malleolus.  Another record indicated cystic lucencies in the distal fibula of uncertain significance.  Range of motion of the left ankle was accompanied by pain.  In February 2006 in the rheumatology clinic, there was pain on subtalar motion, with the right ankle pain greater than the left ankle pain.  There was also noted to be a ganglion cyst of the right ankle laterally, without synovitis, and mild tenderness over both Achilles tendons.  X-rays in February 2006 showed bilateral Achilles tendinosis, without inflammatory, traumatic, arthritic, or neoplastic changes.  Subsequent records show that the Veteran continued to be maintained, and was stable, on medication for the ankles.  Osteoarthritis and Achilles bursitis or tendinitis were noted as diagnoses or listed in his medical history or active problem list.  

At the time of a VA examination in March 2011, the Veteran complained of "weak" ankles with dull to sharp pain, which was exacerbated by prolonged walking.  He endorsed giving way, instability, pain, stiffness, weakness, incoordination, and decreased speed of joint motion.  He also indicated swelling and tenderness, affecting the motion of the joint.  He reported severe flare-ups on a weekly basis, lasting hours.  Flare-ups were precipitated by inclement weather and prolonged walking, and were alleviated by rest and elevation.  He was able to stand for 15-30 minutes and able to walk 1/4 mile.  He used no assistive devices or aids.  

On examination, there was an antalgic gait (pain with motion of the hips and knees was also identified).  Both ankles showed findings of tenderness, but there was no evidence of instability or tendon abnormality.  There was mild varus angulation of the os calcis in relationship to the long axis of the tibia and fibula.  Range of motion of the right ankle was dorsiflexion to 10 degrees and plantar flexion to 35 degrees, with evidence of pain including after repetitive motion. 


Range of motion of the left ankle was dorsiflexion to 15 degrees and plantar flexion to 40 degrees, with evidence of pain including after repetitive motion.  The examiner stated that there was no additional limitation of motion of the ankles after repetitions.  There was no joint ankylosis.  X-rays of both ankles showed evidence of remote trauma and calcaneal spurs, without osteoarthritis, acute fracture or soft tissue swelling; the right ankle also had a lucent, well-defined lesion of the distal fibula, representing an area of removed hardware placement.  The examiner diagnosed bilateral Achilles bursitis and tendinitis with calcaneal spurs, and assessed the impact of the ankle disabilities on the Veteran's usual activities.

After a review of the evidence, the Board finds that the functional impairment of each of the ankles is due to moderate limitation of motion.  The medical evidence does not demonstrate that the Veteran has marked limitation of motion in either of the ankles, as required for the assignment of a 20 percent rating under Diagnostic Code 5271.  Considering the Veteran's ability to dorsiflex and plantar flex together, the range of motion for each ankle was more than 50 percent of normal.  

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 4.45, which address functional loss due to pain in disabilities of the musculoskeletal system and include inquiry into weakened movement and excess fatigability, in addition to any limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the present record does not indicate that he has such disabling pain or functional impairment resulting from his service-connected ankle disabilities to warrant the assignment of higher ratings under the applicable diagnostic criteria, including the criteria of 38 C.F.R. §§ 4.40 and 4.45.  That is, there is no objective, quantifiable evidence of additional range of motion loss due to pain on use or during flare-ups that would equate to a marked degree of limitation of motion of either ankle.  DeLuca, supra.  The VA examiners specifically indicated that there was no additional limitation of motion upon repetition and also found no ankylosis.





Moreover, in assessing the effect of the ankles on his usual occupation or usual daily activities, the examiner found that there was severe impairment regarding exercise (preventing sports) but moderate impairment as to chores, shopping, recreation, and traveling.  There was also mild impairment on driving and no impairment on feeding, bathing, dressing, toileting, and grooming.  The examiner further remarked that although the ankles impaired the Veteran's ability to work where there was excessive standing, walking, or heavy lifting, the ankle disabilities did not prevent light, sedentary duties.  In light of the foregoing, the Veteran's bilateral ankle limitation of motion is of moderate severity and the effects of the disability are also generally of moderate severity or less.  

There are no other Diagnostic Codes in VA's Rating Schedule under which the Veteran's disabilities would be more appropriately evaluated.  It appears that X-rays show some degenerative process (i.e., some calcaneal spurring) in both ankles due to trauma.  The rating criteria for evaluating arthritis due to trauma under 38 C.F.R. § 4.71a, Diagnostic Code 5010, is rated as degenerative arthritis.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Code for the specific joint involved.  The Veteran has also been diagnosed with bursitis and tendinitis of the ankles.  Under the rating criteria, bursitis and tenosynovitis (Diagnostic Codes 5019 and 5024) are rated on limitation of motion of the ankle as degenerative arthritis.  Thus, any arthritis, degenerative disease, bursitis, or tenosynovitis of the right and left ankles is evaluated under Diagnostic Code 5271, which has been discussed.  

The Board also notes that the March 2011 VA examiner identified varus angulation of the os calcis in relationship to the long axis of the tibia and fibula.  Under Diagnostic Code 5273, malunion of the os calcis or astragalus warrants a 10 percent rating if there is moderate deformity and a 20 percent rating if there is marked deformity.  The evidence does not show a malunion of the os calcis, and in any case the abnormal angulation of the os calcis was described as mild.  Thus, a compensable rating under Code 5273 is not in order.  



It is noted that the provisions of Diagnostic Code 5262 allow for a 20 percent rating where there is moderate ankle disability.  However, such criteria pertain to impairment of the tibia and fibula, and the Veteran is not shown to have such impairment, even though there was some question of a bone cyst, which by the time of the March 2011 examination was found to be a lucent, well-defined lesion of the distal fibula from an area of removed hardware placement.  There is no actual impairment of the fibula that has been demonstrated.  Thus, evaluation under Diagnostic Code 5262 would not be appropriate.  As previously stated, there are no other Diagnostic Codes in VA's Rating Schedule under which the Veteran's disabilities would be more appropriately evaluated.  

In sum, despite the Veteran's complaints of ankle pain, there is no basis for a rating higher than 10 percent for the residuals of injuries of the right and left ankles with calcaneal spurring under the applicable codes.  As the preponderance of the evidence is against the claims for a higher rating, the benefit-of-the-doubt standard does not apply.  38 U.S.C.A. § 5107(b).  

Consideration has been given to "staged ratings" for the residuals of injuries of the right and left ankles with calcaneal spurring over the period of time since service connection became effective in November 2002.  The Board concludes that the evidence shows that the Veteran's disabilities are each appropriately rated as 10 percent disabling from November 2002.  In arriving at the determination herein, the Board has considered all the evidence consistent with the Court's decision in Fenderson.

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.



The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

A review of the record indicates that the rating criteria, discussed above particularly as it pertains to limitation of motion, pain, instability, and weakness, take into account the Veteran's bilateral ankle disability diagnoses and symptom manifestations.  

Furthermore, the Veteran has not worked in more than 20 years.  According to his September 2005 application for total disability compensation based on individual unemployability (which was denied by the RO in an April 2006 rating decision), he claimed that it was solely his service-connected posttraumatic stress disorder symptoms that prevented him from substantial gainful employment.  At the time of the March 2011 VA examination, the reason given for the Veteran's unemployment was due to his posttraumatic stress disorder and a gunshot wound to the head.  The examiner found that the Veteran's ankle disabilities did not preclude some forms of employment.  

As the rating criteria for the ankle disabilities reasonably describe the Veteran's disability level, the disability picture is contemplated by the Rating Schedule.  The rating criteria reasonably describe the Veteran's disability level and symptomatology.  In other words, the Veteran does not experience any symptomatology not already contemplated by the Rating Schedule. 



 Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  


ORDER

Service connection for arthritis of the hips, to include as secondary to service-connected ankle disability, is denied.  

Service connection for arthritis of the knees, to include as secondary to service-connected ankle disability, is denied.  

An initial rating higher than 10 percent for residuals of an injury of the right ankle with calcaneal spurring is denied.  

An initial rating higher than 10 percent for residuals of an injury of the left ankle with calcaneal spurring is denied. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


